Citation Nr: 0937099	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-30 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from July 1985 
to March 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

RO jurisdiction was subsequently transferred to Boston, 
Massachusetts.

The Veteran requested a hearing before a member of the Board, 
as indicated by the August 2006 VA Form 9.  The RO notified 
the Veteran by a March 2008 letter that a hearing would be 
held on May 20, 2008 before a member of the Board.  The 
Veteran, however, failed to attend the hearing.  Accordingly, 
the issue was certified to the Board for adjudication. 


FINDING OF FACT

An acquired psychiatric disorder, diagnosed as PTSD, is shown 
by the evidence to be causally linked to a stressor event in 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, an 
acquired psychiatric disorder, diagnosed as PTSD, was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon the receipt of a complete or substantially complete 
application, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice 
from VA must inform the claimant about the information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
claimant is expected to provide.  See 38 C.F.R. § 3.159(b) 
(2009).

As will be discussed in more detail below, the Board grants 
the Veteran's claim seeking entitlement to service connection 
for an acquired psychiatric disorder, diagnosed as PTSD, 
which is a determination that constitutes a full grant of 
that benefit sought on appeal.  As such, the Board determines 
that no further action is required to comply with the VCAA 
and the implementing regulations.

II.  Service Connection for a Psychiatric Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).

Service connection for certain chronic diseases, including 
psychoses, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) 
(2009).  The Veteran does not contend, nor does the record 
reflect that he engaged in combat.  Rather, the Veteran 
contends that he developed an acquired psychiatric disorder, 
to include PTSD, as a result of having been sexually 
assaulted in service.

If a PTSD claim is based on in-service personal assault, more 
particularized requirements are established for the purpose 
of developing evidence from sources other than the veteran's 
service records that may be used to corroborate the veteran's 
account of the stressor incident.  Such evidence includes 
examples of behavior changes that may constitute credible 
evidence of the stressor, including, but not limited to, 
deterioration in work performance, substance abuse, and 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or, unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(4) (2009).

According to the provisions of subparagraphs (8) and (9) of 
MANUAL M21-1, Part III,  5.14c:

[b]ehavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor . . . ; and that secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes and that [e]vidence that documents such 
behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician. . . . 

Patton v. West, 12 Vet. App. 272, 280 (1999) (quoting MANUAL 
M21-1, Part III, 5.14c(8)-(9)).

The evidence of record establishes that the Veteran has a 
current psychiatric disability, diagnosed as PTSD.  (See VA 
PTSD Examination Report dated May 2004; Medical Statement 
from C.G.A., M.A., Psychology Intern, and J.C., Ph.D., 
Psychologist).  This diagnosis is predicated on the Veteran's 
allegation of sexual assault that occurred while he was 
stationed at Fort Bragg, North Carolina, in August 1987.  
Thus, the issue to be resolved is whether the Veteran has 
produced credible supporting evidence of an in-service 
stressor.

The Veteran's official service personnel record indicates 
that he performed superbly early in his military career.  
(See Certificate of Achievement dated March 1987; Letter of 
Commendation dated May 1987; and Letter of Appreciation dated 
July 1987).  Later, his military performance deteriorated due 
to substance abuse.  The Veteran had numerous records of 
negative counseling from July 1988 to December 1988 for 
willful destruction of government property, drunk on duty, 
poor attitude, and poor performance/failure to meet 
standards.  He particularly was counseled on his alcoholism.  
Where as prior to August 1987, the Veteran had one counseling 
for disrespect to a non-commission officer and was not 
recommended for promotion in June 1986.  He subsequently 
received a general discharge under honorable conditions in 
March 1989.  The service treatment records (STRs) do not 
reflect complaints or treatment for an acquired psychiatric 
disorder, to include PTSD and depression.
 
The sign of deterioration in work performance is listed at § 
3.304(f)(4) as relevant evidence that may be used to 
corroborate the Veteran's account of the stressful incident.  
In May 2004, a VA psychiatrist examined the Veteran, reviewed 
the claims file and found that the Veteran met the criteria 
for a diagnosis of PTSD.  The VA psychiatrist commented that 
the Veteran's performance in the military deteriorated and 
that it was "quite clear and unambiguous in reviewing these 
results that the Veteran's performance deteriorated only 
after the rape at gunpoint and although ostensibly much of 
the Veteran's performance difficulties were due to alcohol, 
the alcohol in turn was due to the Veteran's attempt to 
suppress his horror and shame about being raped and 
sodomized."  The VA psychiatrist concluded that the alcohol 
use was secondary to his military sexual trauma.  In an 
addendum, the VA psychiatrist opined that although the 
Veteran had experience childhood abuse, the prior abuse was 
not responsible for the devastating psychological effects 
that followed the incident where the Veteran was sodomized.

The VA psychiatrist's assessment in May 2004 was likewise 
supported by a board of two VA psychologists who had also 
evaluated the Veteran.  (See VA Medical Statement from Drs. 
S.D. and G.D, dated February 2005).  The two psychologists 
concluded that the Veteran showed signs of PTSD since his 
time in the military, documenting the Veteran's deterioration 
in work performance after the trauma as the support for their 
conclusion.

While not dispositive of the issue, the evidence confirming 
the Veteran's deterioration in work performance does strongly 
suggest that a claimed in-service stressor actually occurred.  
At the very least, the evidence is in relative equipoise.  
That is, there is an approximate balance of evidence for and 
against whether there is credible supporting evidence of an 
in-service stressor.  Under such circumstances, all 
reasonable doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107 (2002); 38 C.F.R. § 3.102 (2008).  After 
considering all the evidence of record, the Board determines 
that that the evidence favors service connection for a 
psychiatric disorder, diagnosed as PTSD.  Accordingly, the 
appeal is granted.


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as PTSD, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


